As filed with the Securities and Exchange Commission on October 25, 2012 1933 Act File No. 033-57986 1940 Act File No. 811-07470 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 65 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 66 [ X ] (Check appropriate box or boxes.) EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006-1600 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on November 1, 2012 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EAGLE SERIES TRUST CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for Class A, Class C, Institutional Class – I and Retirement Class – R-3, R-5 and R-6 shares of Tax-Exempt Bond Fund Statement of Additional Information for Class A, Class C, Institutional Class – I and Retirement Class – R-3, R-5 and R-6 shares of Tax-Exempt Bond Fund Part C of Form N-1A Signature Page Exhibits EAGLE TAX-EXEMPT BOND FUND Prospectus November 1, 2012 Class A Shares: Class C Shares: Class I Shares: Class R-3 Shares: Class R-5 Shares: Class R-6 Shares: Eagle Family of Funds Go Paperless with eDelivery For more information, see inside cover, or visit eagleasset.com/eDelivery These securities have not been approved or disapproved by the Securities and Exchange Commission (“Commission”), nor has the Commission passed upon the accuracy or adequacy of the fund’s Prospectus. Any representation to the contrary is a criminal offense. 1 Table of Contents Summary of Eagle Tax-Exempt Bond Fund Investment Objective 1 Fees and Expenses 1 Expense Example 1 Portfolio Turnover 1 Principal Investment Strategies 1 Principal Risks 2 Performance 2 Investment Adviser 2 Portfolio Manager(s) 2 Purchase and Sale of Fund Shares 2 Tax Information 2 Payments To Broker-Dealers and Other Financial Intermediaries 2 Historical Performance of Similar Accounts Managed by Eagle 3 More Information About the Fund Additional Information on the Fund 4 Additional Information Regarding Investment Strategies 4 Additional Information About Risk Factors 4 Investment Adviser 5 Portfolio Managers 5 Distributor 5 Rule 12b-1 Distribution Plan 5 Payments to Financial Intermediaries 5 Your Investment 6 Class A Shares 6 Sales Charge Reductions 6 Class C Shares 7 Application of CDSC 7 Reinstatement Privilege 8 Class I Shares 8 Class R-3 and R-5 Shares 8 Class R-6 Shares 8 Investing in Shares 8 How to Invest 9 How To Sell Your Investment 10 How To Exchange Your Shares 11 Valuing Your Shares 12 Doing Business with the Funds 13 Dividends, Capital Gains Distributions and Taxes 14 Financial Highlights 15 For More Information 16 Go Paperless with eDelivery 2 Visit eagleasset.com/eDelivery to receive shareholder communications including prospectuses and fund reports with a service that is all about the environment: Environmentally friendly. Efficient. Easy. Go green with eDelivery by reducing the number of trees used to produce paper. Stop waiting on regular mail. Your documents will be sent via email as soon as they are available. Download and save files using your home computer with a few clicks of a mouse. 3 SUMMARY OF TAX-EXEMPT BOND FUND|8.15.2012 Investment objective | The Eagle Tax-Exempt Bond Fund (“Tax-Exempt Bond Fund” or the “fund”) seeks income exempt from federal income tax, to the extent consistent with preservation of capital. Fees and expenses | The tables that follow describe the fees and expenses that you may pay if you buy and hold shares of the Tax-Exempt Bond Fund. You may qualify for sales discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the Class A shares of the Eagle Family of Funds. More information about these and other discounts is available from your financial professional, on page 13 of the fund’s Prospectus and on page 22 of the fund’s Statement of Additional Information. Shareholder fees (fees paid directly from your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Maximum Sales Charge Imposed on Purchases (as a % of offering price) 3.75% None None None None None Maximum Deferred Sales Charge (as a % of original purchase price or redemption proceeds, whichever is lower) None (a) 1% None None None None Redemption Fee (as a % of amount redeemed, if applicable) None None None None None None Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment): Class A Class C Class I Class R-3 Class R-5 Class R-6 Management Fees 0.30% 0.30% 0.30% 0.30% 0.30% 0.30% Distribution and Service (12b-1) Fees 0.25% 1.00% 0.00% 0.50% 0.00% 0.00% Other Expenses (b) 1.19% 1.37% 1.19% 1.37% 1.37% 1.37% Total Annual Fund Operating Expenses (c) 1.74% 2.67% 1.49% 2.17% 1.67% 1.67% Fee Caps and Expense Reimbursements -0.89% -1.02% -0.89% -1.02% -1.07% -1.17% Total Annual Fund Operating Expenses After Fee Cap 0.85% 1.65% 0.60% 1.15% 0.60% 0.50% 4 (a) If you purchased $1,000,000 or more of Class A shares of an Eagle mutual fund that were not otherwise eligible for a sales charge waiver and sell the shares within 18 months from the date of purchase, you may pay up to a 1% contingent deferred sales charge at the time of sale. (b) For Class R-6 shares, shareholder service fees represent 0.00% of other expenses. (c) Eagle Asset Management, Inc. (“Eagle”) has contractually agreed to cap its investment advisory fee and/or reimburse certain expenses of the fund to the extent that: annual operating expenses of each class exceed a percentage of that class’ average daily net assets through February 28, 2014 as follows: Class A - 0.85%, Class C - 1.65%, Class I - 0.60%, Class R-3 - 1.15%, Class R-5 - 0.60%, and Class R-6 - 0.50%. This expense limitation excludes interest, taxes, brokerage commissions, costs relating to investments in other investment companies, dividends, and extraordinary expenses, and includes offset expense arrangements with the fund’s custodian. The fund’s Board of Trustees may agree to change fee limitations or reimbursements without the approval of fund shareholders. Any reimbursement of fund expenses or reduction in Eagle’s investment advisory fees is subject to reimbursement by the fund within the following two fiscal years, if overall expenses fall below the lesser of its then current expense cap or the expense cap in effect at the time of the fee reimbursement. Expense example | This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Share Class Year 1 Year 3 Class A $ $ Class C $ $ Class I $
